DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 06/22/2021.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2021 and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chitiveli et al. (US 2010/0306204, hereinafter Chitiveli) in view of Grignetti (US 8,171,158).

Regarding claim 1, Chitiveli teaches: A system for customer communication management (Abstract), comprising: a component template library (fig. 1, common template database 156) adapted to store a plurality of component templates ([0032], In other words, the common template database 156 specifies "common content" that the duplicate detector 150 may exclude evaluating when detecting duplicates. That is, the common template database 156 may improve the detection of duplicates by excluding content common to many documents that is not relevant to classifying any particular document as belonging to a particular category.).

Chitiveli does not explicitly teach: a dead content engine adapted to analyze the plurality of component templates stored in the component template library, to identify as dead content included in the plurality of content templates and not utilized by a subject application within a specified time period, and to delete the dead content from the plurality of component templates. 
 
However, Grignetti teaches: a dead content engine adapted to analyze the plurality of component templates stored in the component template library, to identify as dead content included in the plurality of content templates and not utilized by a subject application within a specified time period, and to delete the dead content from the plurality of component templates (Col. 12, lines 23-40 The LRU scheme works in conjunction with the content pointer database 140 to identify content that is "stale", or has not been accessed in a user determined amount of time, and that does not have a precious attribute. Content that is, for example, more than one month old (this time period is user selectable for each content type), may be selected for automatic deletion.). 

 The motivation for the combination is that Chitiveli and Grignetti are in the same field of endeavor, namely a system for communication management.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chitiveli to include a dead content engine adapted to analyze the plurality of component templates stored in the component template library, to identify as dead content included in the plurality of content templates and not utilized by a subject application within a specified time period, and to delete the dead content from the plurality of component templates as taught by Grignetti. The motivation/suggestion would have been to further enhance/improve the system since doing so would allow for the system to make room for the storage of newer content.  

Regarding claim 2, Chitiveli and Grignetti teach: The system of claim 1, wherein the dead content engine is adapted to cause a user alert descriptive of the dead content to be displayed (Grignetti, Col. 12, lines 1-45, All photographs, books, documents and reference works are automatically assigned the precious content attribute, therefore deletion requires user intervention. Users may select individual pages of newspaper, magazine or web site type content for more permanent storage. Users select the precious attribute from the pop-up menu that can be selected with the joystick when that page displayed.), and to delete the dead content from the component templates responsive to receipt of data indicative of a user instruction to delete (Grignetti, Col. 12, lines 15-45, The link tree allows the cleanup utility (LRU) to simply delete a series of files that are known to be part of a particular initial start point, or content type. This reduces or eliminates the possibility of Dead Links left in non-volatile storage. Dead links are pages of WEB content that have no method of being accessed by either a WEB page link. These staleness attributes are also stored in the content pointer database, and are user changeable.).

Regarding claim 3, Chitiveli and Grignetti teach: The system of claim 2, further comprising a display adapted to present a graphical user interface, wherein the dead content engine is adapted to cause the user alert descriptive of the dead content to be displayed in the graphical user interface, the dead content engine further adapted to receive the data indicative of the user instruction to delete via the graphical user interface (Grignetti, Col. 12, lines 1-45, All photographs, books, documents and reference works are automatically assigned the precious content attribute, therefore deletion requires user intervention. Users may select individual pages of newspaper, magazine or web site type content for more permanent storage. Users select the precious attribute from the pop-up menu that can be selected with the joystick when that page displayed.). 

Regarding claim 4, Chitiveli and Grignetti teach: The system of claim 1, further comprising a design rule test engine (Chitiveli, fig. 1, threshold 158) adapted to run a design rule test upon at least a first one of the component templates and to, responsive to a determination of violation or failure of the design rule, cause provision of user notice indicative of the violation or failure (Chitiveli, [0037], Further, the document scorer 220 may identify a new document 162 as a near-duplicate belonging to category C1 if the new document 162 exceeds a similarity score of 76.0 but does not exceed 80.0 for category C1. In other words, a user may adjust the thresholds 158 on a per-category basis to increase or decrease scope of a category 166 at a given similarity level.). 


Regarding claim 5, Chitiveli and Grignetti teach: The system of claim 1, wherein the set of electronic document templates is a first set, the system further comprising a performance rule test engine adapted to run a performance rule test of incorporation of at least a first one of the component templates into a second set of electronic document templates, and to, responsive to receipt of data indicative of a violation of a design rule that was caused by the incorporation, cause provision of a user notice indicative of the design rule violation (Chitiveli, [0036-0037], n one embodiment, the threshold manager 240 defines one or more thresholds 158 based on user input. For example, a user may specify a threshold score via the input device 114. The threshold score may also be category-specific. For example, the document scorer 220 may identify document D5 as belonging to category C3 if the similarity score of document D5 with category C3 exceeds a specified threshold score for category C3. Further, a user may define a plurality of thresholds for each category. Each threshold corresponds to a "related document type." Examples of related document types include duplicate documents, near-duplicate documents, similar documents, etc. That is, each related document type reflects a different level of similarity with the category 154. For example, a user may define a first threshold for duplicate documents, a second threshold for "near-duplicate" documents, and a third threshold for "similar" documents.).
 




Claims 8 and 15 are rejected for reasons similar to claim 1 above.
Claims 9 and 16 are rejected for reasons similar to claim 2 above.
Claims 10 is rejected for reasons similar to claim 3 above.
Claims 11 and 17 are rejected for reasons similar to claim 4 above.
Claims 12 and 18 are rejected for reasons similar to claim 5 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675